Title: To George Washington from John Carlyle, 4 August 1758
From: Carlyle, John
To: Washington, George



Dr Sir
Alexr. Augt 4t. 1758

The Inclosed I took out of the Mail going to Wmburg Expecting it Woud Meet a reader Passage to You from hence[.] I Send it Up to the Care of Mr Smith.
I have the Pleasure to Acquaint You That Copithorn is Arrived Safe at Bristoll tho’ its Said he has Damaged Sum of his Tobacco.
We have No News here Yr Work seem to be Goes on Well, Mrs Carlyle & Mr Dalton Joyn Me In Compts & am Dr Sir Yr Very Hble Sert

John Carlyle

